Anderson, J.,
delivered the opinion of the court.
The appellee, Cudahy Packing Company, sued the appellant, Anderson Mercantile' Company, in the circuit court of Perry county, and at the return term recovered a judgment by default for the amount sued for, from which judgment the appellant prosecutes, this appeal.
The judgment is attacked alone on the ground that the service of process on appellant is void, and therefore the judgment which followed is void. The declaration denominates the defendant (appellant) as a mercantile corporation organized under the laws of the state of Mississippi, and domiciled and doing business at Richton in Perry county. The return on the summons is in this language:
“I this day executed ,the within writ by personally delivering a true copy to the Anderson Mercantile Company.”
*304At tbe return term of the summons, and more than thirty days after its execution, judgment by default was entered.
Section 3932, Code of 1906 (section 2939, Hemingway’s Code), provides for the manner and effect of the service of process on corporations. That part of the statute applicable to the question here involved is in this language:
“If the defendant in any suit or legal proceeding be a corporation, process may be served on the president or other head of the corporation, upon the cashier, secretary, treasurer, clerk, or agent of the corporation, or upon any one of the directors of such corporation.”
In A. & V. Railway v. Bolding, 69 Miss. 255, 13 So. 844, 30 Am. St. Rep. 541, the court said that process could be served on a corporation in no other way than by service on some officer or ageiit qualified by law for that purpose.
In each of the cases of Watkins Machine Co. v. Cincinnati Rubber Co., 96 Miss. 610, 52 So. 629, and Supreme Ruling Circle v. Sommers, 108 Miss. 54, 66 So. 322, the return on the process (the defendants in both cases being-corporations) showed that it had been served personally on the defendant by handing a true copy to a person named in the return, without its being shown either in the return or otherwise that the person named was such an officer or agent of the defendant as 'the statute authorized process to be served on. The court held in both of those cases that a default judgment rendered on such a return was void because the statute had not been complied with.
A corporation is an artifíciál person; it is an intangible thing. It pan be dealt with only through its properly authorized officers and agents. . It can be brought into court only by means of such officers and agents. The statute expressly provides how this may be done. It is by process duly served on certain officers named in the statute, or an agent, or one of the directors of the corporation. The statute is mandatory and jurisdictional. If it is not complied with, the defendant is not in court, and therefore any judgment on process so served' and returned is void.

Reversed and remanded.